DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 06/29/2021 has been entered:
Claim 84 – 88, 91, 93, 95 – 99, 102 and 104 – 110 remain pending in the application;
Claim 84, 87, 88, 91, 93, 95, 96, 98, 99, 102 and 104 are amended;
Claim 83, 89, 90, 92, 94, 100, 101 and 103 are cancelled;
Claim 105 – 110 are added as new.

Applicant’s amendments filed on 06/29/2021 overcome each and every 112(b) claim rejections previously set forth in the Non-Final Office Action mailed on 03/02/2021. The corresponding 112 claim rejections are withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, Raymond D. Smith, on 11/23/2021. 
The amendment absolves the claim objections noted in the claim 91 and 102.

The application has been amended as: 
In claim 91, line 17, amend limitation “each second image” to “each second image of the plurality of the second images”.

In claim 91, line 18, amend limitation “each first image” to “each first image of the plurality of the first images”.

In claim 102, line 11, amend limitation “compounding a a plurality of first images” to “compounding a plurality of first images”.

In claim 102, line 16, amend limitation “each second image” to “each second image of the plurality of the second images”.

In claim 102, line 17, amend limitation “each first image” to “each first image of the plurality of the first images”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and remarks filed on 06/29/2021 with respect to the prior art have been fully considered and are persuasive.

Regarding independent claim 84, the prior arts collectively neither teach nor fairly well suggest a Doppler shift measurement system wherein “each of the plurality of subsequences comprising a unique random ordering of a common set of the adjustable steering angles” in combination with the other features recited in independent claim 84.

Regarding independent claim 91, the prior arts collectively neither teach nor fairly well suggest a Doppler shift measurement system “wherein a conventional two-step process of compounding a plurality of first images to form a second image, and then using a plurality of the second images as a Doppler ensemble to produce a Doppler image, is replaced with a single step that uses the plurality of first images, acquired using the random sequence of steering angles, as the Doppler ensemble to directly produce the Doppler image, each second image of the plurality of the second images having a higher spatial resolution than each first image of the plurality of first images” in combination with the other features recited in independent claim 91.

Regarding independent claim 95, the prior arts collectively neither teach nor fairly well suggest a Doppler shift measurement method wherein “each of the plurality of 

Regarding independent claim 102, the prior arts collectively neither teach nor fairly well suggest a Doppler shift measurement method comprising the step of “producing a Doppler flow image that does not comprise a two-step process of compounding a plurality of first images to form a second image, and then using a plurality of the second images as a Doppler ensemble to produce the Doppler flow image, but instead comprises a one-step process that uses the plurality of first images, acquired using the random sequence of transmit steering angles, as the Doppler ensemble to directly produce the high resolution Doppler flow image, each second image of the plurality of the second images having a higher spatial resolution than each first image of the plurality of first images” in combination with the other features recited in independent claim 102.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793